  Case 18-01384         Doc 45     Filed 12/04/18 Entered 12/04/18 08:59:22              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01384
         NICOLE J TROTTER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/17/2018.

         2) The plan was confirmed on 03/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-01384        Doc 45       Filed 12/04/18 Entered 12/04/18 08:59:22                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $888.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $888.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $500.46
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $29.59
    Other                                                                 $357.95
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $888.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
Acceptance Now                   Unsecured           0.00           NA            NA            0.00       0.00
AMERICASH                        Unsecured         350.00        589.38        589.38           0.00       0.00
AT&T SERVICES INC                Unsecured            NA       1,796.70      1,796.70           0.00       0.00
CAINE & WEINER                   Unsecured         332.00           NA            NA            0.00       0.00
CASH STORE                       Unsecured         300.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      8,000.00       9,942.32      9,942.32           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,624.00       2,869.66      2,869.66           0.00       0.00
FINGERHUT CORP                   Unsecured           0.00           NA            NA            0.00       0.00
GERACI LAW LLC                   Unsecured      3,000.00            NA            NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured         175.00           NA            NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured         175.00           NA            NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured           0.00           NA            NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured           0.00           NA            NA            0.00       0.00
GRAND CANYON UNIVERSITY          Unsecured            NA       1,667.00      1,667.00           0.00       0.00
HERITAGE ACCEPTANCE CORP         Secured        8,000.00       8,838.79      8,838.79           0.00       0.00
ILLINOIS SECRETARY OF STATE      Unsecured           0.00           NA            NA            0.00       0.00
LVNV FUNDING                     Unsecured           0.00        808.55        808.55           0.00       0.00
Med Business Bureau              Unsecured         138.00           NA            NA            0.00       0.00
Med Business Bureau              Unsecured          56.00           NA            NA            0.00       0.00
MIDNIGHT VELVET                  Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,215.00       3,013.53      3,013.53           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         208.00        208.47        208.47           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,366.00       1,365.80      1,365.80           0.00       0.00
PYOD LLC                         Unsecured            NA         393.15        393.15           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         375.00        422.77        422.77           0.00       0.00
SPEEDYRAPID CASH                 Unsecured         400.00        349.40        349.40           0.00       0.00
US DEPT OF ED NELNET             Unsecured      4,066.00     33,391.32      33,391.32           0.00       0.00
US DEPT OF ED NELNET             Unsecured      4,053.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      3,680.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      3,479.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      2,719.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-01384         Doc 45     Filed 12/04/18 Entered 12/04/18 08:59:22                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim        Claim         Principal       Int.
Name                               Class    Scheduled        Asserted     Allowed          Paid          Paid
US DEPT OF ED NELNET            Unsecured      2,524.00              NA             NA           0.00        0.00
US DEPT OF ED NELNET            Unsecured      1,945.00              NA             NA           0.00        0.00
US DEPT OF ED/NELNET            Unsecured      1,923.00              NA             NA           0.00        0.00
US DEPT OF ED/NELNET            Unsecured          60.00             NA             NA           0.00        0.00
US DEPT OF ED/NELNET            Unsecured      8,971.00              NA             NA           0.00        0.00
WELLS FARGO                     Unsecured           0.00             NA             NA           0.00        0.00
Wood Forest Bank                Unsecured         430.00             NA             NA           0.00        0.00
XCHANGE LEASING                 Unsecured      2,000.00              NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                    $8,838.79                 $0.00               $0.00
TOTAL SECURED:                                             $8,838.79                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $56,818.05                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                 $888.00
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                              $888.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-01384         Doc 45      Filed 12/04/18 Entered 12/04/18 08:59:22                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
